        Case 1:18-cv-06436-JGK-OTW Document 46 Filed 11/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
DIANE FRANKLIN,                                               ,

                        Plaintiff,                                18-CV-6436 (JGK) (OTW)

                     -against-                                    ORDER
NYCT-MTA,

                        Defendant.
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court is in receipt of a joint letter requesting a discovery extension from December

10, 2020 to January 31, 2021. (ECF 45). The request is DENIED.

         Discovery has been pending since July 2020 with no apparent progress by either party.

         Defendant has failed to: timely file a Rule 26 report 1, produce any documents2, and

electronically file documents3. Moreover, Defendant has failed to order the transcript of the

September 30, 2020 conference transcript and provide a copy to the Plaintiff. (ECF 44).

Defendant is directed to contact the Southern District Reporters at https://sdreporters.com/. If

Defendant does not order the transcript within seven days of this Order, it may be sanctioned

under the Court’s inherent powers and/or 28 U.S.C. § 1927.

         Plaintiff, on her part, has also caused considerable delay by seeking (and obtaining)

multiple adjournments on the vague proposition that she may obtain counsel. See, e.g., ECF 27,




1
  See ECF 35 (failing to timely file the Rule 26(f) report).
2
  See ECF 45 (despite discovery pending since July 2020, the Defendant has failed to produce any
documents to Plaintiff).
3
  See ECF 39 (emailing Chambers instead of filing on the docket).
      Case 1:18-cv-06436-JGK-OTW Document 46 Filed 11/04/20 Page 2 of 2




36, 40. To date, no counsel has entered an appearance on behalf of Plaintiff, and she remains

pro se. Counsel may enter an appearance at any time, but the Court will not grant any further

extensions contingent on that event. If pro se Plaintiff refuses to cooperate in discovery she

may risk a recommendation of dismissal of her action for failure to prosecute.

       The parties have not shown diligence, and thus their joint request for an extension is

denied. Fact discovery shall be completed by December 10, 2020. The parties are directed to

submit a joint status letter on December 10, 2020 and to appear for a post-fact discovery

conference on December 15, 2020 at 10:30 am. Dial in (866) 390-1828, access code 1582687.

       The Clerk of Court is directed to close ECF 45.


SO ORDERED.



                                                            s/ Ona T. Wang
Dated: November 4, 2020                                                Ona T. Wang
       New York, New York                                     United States Magistrate Judge




                                                2
